Title: From Thomas Jefferson to Joseph Fenwick, 10 October 1792
From: Jefferson, Thomas
To: Fenwick, Joseph



Sir
Philadelphia Oct. 10. 1792.

Having occasion for some of the best vin rouge [ordinaire] of Bordeaux, such as is drunk at the best tables there and costs about 400₶  (old money of 10d sterl. the livre) per tonneau, permit me to ask the favor of you to send me 500 bottles of that quality, ready bottled in strong bottles and safely packed. That it may arrive before the warm weather of the ensuing spring, be so good as to send it by the first vessel, deliverable if possible at Richmond (to Mr. James Brown) because that will save expence and great risk; if no timely opportunity to Richmond, then the next best port would be Norfolk to the care of Colo. Thomas Newton, and next to that this place, from which I might reship it to Richmond. For the amount be pleased to draw on the house of Donald & Burton, Richmond, to whom I now write to honour your draft. There was formerly a balance with you against me of 143–9 if I remember rightly, which I have expected has been drawn for on Mr. Short. If not be pleased to comprehend it in your draught on Donald & Burton rating it in Sterling money according to the value of the livre when it became due. I have the honour to be with great esteem Dear Sir your most obedt. humble servt

Th: Jefferson

